                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

HANS FRANKE, et al.,                         Case No. 19-cv-00007-DKW-RT

             Plaintiffs,                     ORDER DENYING
                                             DEFENDANTS’ MOTIONS TO
       vs.                                   DISMISS

JULIA A. YATES, et al.,

             Defendants.


      In this real estate contract dispute, Defendant Julia and Dennis Yates have

moved pursuant to Federal Rule of Civil Procedure 12(b) to dismiss or stay the

proceedings because of a parallel proceeding in Nevada state court that they assert

warrants abstention under the Colorado River doctrine. Dkt. No. 17. At the same

time, Defendant CRC, Inc. moves to dismiss this action for Plaintiffs’ failure to

engage in pre-suit mediation. Dkt. No. 15. Because this case does not involve the

“exceptional circumstances” necessary for abstention under Colorado River, and

because nothing in the contract between CRC and Plaintiffs requires a pre-suit

mediation, both motions are DENIED.

               FACTUAL & PROCEDURAL BACKGROUND

      A.     Factual Background

      In 2005, Plaintiffs Hans and Louise Franke (collectively, the “Frankes”)

purchased a two-million-dollar home in Hawaii (the “Property”). Dkt. No. 1, ¶ 11.
Beginning in 2011, the Frankes agreed to rent the property to two Hawaii real estate

agents, Defendants Julia and Dennis Yates (collectively the “Yates”). Id. at ¶¶ 12–

13. The rental contract related to this agreement was allegedly orchestrated by

Defendant CRC II, Inc. (“CRC”),1 the Yates’ employer.                 Id. at ¶¶ 13, 33. The

Frankes maintain that the Yates “did not pay a fair rental value for the Property.” Id.

at ¶ 13. The basis for this claim is evidently that Mr. Franke was “exceptionally

vulnerable” because of his age and medical condition, such that the Yates essentially

took advantage of him in negotiating the terms of the rental agreement. See id. at ¶¶

14, 15.

          Sometime around August 2013, the Yates proposed a new contractual

arrangement in which the Yates would: (1) purchase a ten percent ownership interest

in the Property; (2) reside at the Property while paying only the “monthly property

costs”; (3) make upgrades to the Property; (4) pay “cash sums” to the Frankes; and

(5) eventually sell the Property for a substantial profit. Id. at ¶¶ 16–18. The Yates,

in turn, would receive a payout from the sale. Id. at ¶ 19. The Frankes do not allege

that they accepted this proposed arrangement. But in any event, the Yates allegedly

resided on the Property for nearly three years, performed “unnecessary” upgrades,

and made cash “investments” in the Property which the Yates then sought to recoup




1
    CRC was formerly known as Clark Realty Corporation. Dkt. No. 1, ¶ 2.
                                               -2-
from the Frankes. Id. at ¶¶ 22, 23. For at least part of this time, the Frankes were

not present in Hawaii. See id. at ¶¶ 23, 32.

          By 2016, the amount the Frankes were receiving from the Yates was

insufficient to cover the mortgage on the Property, and the Yates agreed to sell the

Property on behalf of the Frankes. Id. at ¶¶ 24–25. The Property sold in 2016 to a

buyer that was a friend of the Yates. In the process of selling the Property, the Yates

acted as the agents for both the Frankes and the buyer. Id. at ¶¶ 25–28. The Frankes

aver that the Yates: (a) “did not make diligent efforts to maximize the sale price”;

(b) “breached their fiduciary duty”; (c) “did not move reasonably quickly to sell the

Property”; and (d) “sought the return of the funds that they had delivered” to the

Frankes while residing at the Property. Id. at ¶¶ 27, 29–31.

          B.      Procedural History

          On September 5, 2018, the Yates filed an action in Nevada state court against

the Frankes, alleging that the Frankes “caused the escrow company to not pay” the

Yates their agreed-upon amount at the closing of the sale of the Property. Dkt. No.

17-2, ¶¶ 12–13.2 The Yates’ Nevada complaint asserts claims for breach of contract

and unjust enrichment and seeks damages in excess of $139,951. Id. at 3–4. The

Frankes filed their answer, alleging (16) affirmative defenses including, inter alia,

mitigation of damages; intervening fault; unclean hands; offset; equitable estoppel;


2
    CRC is not a defendant in the Nevada state court action.
                                                 -3-
fraud; unjust enrichment; and performance excused. Dkt. No. 17-3 at 6–7. The

Frankes did not file any counterclaims.

          On January 8, 2019, the Frankes filed this lawsuit against the Yates and CRC,

asserting claims for fraud; breach of fiduciary duty; elder abuse; breach of contract;

unjust enrichment; and negligent hiring and supervision of employees. Dkt. No. 1.

Less than a month later (and five months after the Yates originally filed suit), the

Frankes removed the state court action to Nevada federal court.3                        That court

remanded the case back to Nevada state court on August 26, 2019.4 In the interim,

however, Defendants filed the instant set of motions to stay or dismiss this action.

Dkt. Nos. 15, 17.

                                           DISCUSSION

I.        Yates’ Motion to Stay or Dismiss Under Colorado River

          The Yates urge the Court to dismiss or stay this case under the abstention

principles established in Colorado River Water Conservation District v. United

States, 424 U.S. 800 (1976). Dkt. No. 17 at 8. But a stay or dismissal under




3
    See Notice of Removal, Yates v. Franke, No. 3:19-cv-64 (D. Nev. Feb. 5, 2019), ECF No. 1.
4
    See Yates v. Franke, No. 3:19-cv-64, 2019 WL 4015887, at *4 (D. Nev. Aug. 26, 2019). On
    September 20, 2010, the state court issued a scheduling order, stating that discovery will close
    on February 26, 2020; dispositive motions are due March 30, 2020; and a trial will commence
    on May 27, 2020. Dkt. No. 47-1. On September 6, 2019, the Frankes filed a motion to dismiss
    or stay the proceedings in the state court for forum non conveniens. Dkt. No. 47. That motion
    remains pending. Id.
                                                  -4-
Colorado River is unwarranted, and therefore this Court declines to abdicate its duty

to exercise jurisdiction.

      Although abstention under Colorado River “rest[s] on considerations of wise

judicial administration” and “comprehensive disposition of litigation,” Montanore

Minerals Corp. v. Bakie, 867 F.3d 1160, 1165 (9th Cir. 2017) (quoting Colo. River,

424 U.S. at 817), the Yates read Colorado River too broadly: “Abstention from the

exercise of federal jurisdiction is the exception, not the rule.” 424 U.S. at 813.

Federal courts are under a “virtually unflagging obligation . . . to exercise the

jurisdiction given them,” id. at 817, and for that reason, the mere “pendency of an

action in the state court is no bar to proceedings concerning the same matter in the

Federal court having jurisdiction.” Id. (quoting McClellan v. Carland, 217 U.S. 268,

282 (1910)).

      Under Colorado River, where there is a parallel, ongoing state court

proceeding, “courts may refrain from deciding an action for damages only in

‘exceptional’ cases, and only ‘the clearest of justifications’ support dismissal.” See,

e.g., R.R. St. & Co. v. Transp. Ins. Co., 656 F.3d 966, 978 (9th Cir. 2011) (quoting

Colo. River, 424 U.S. at 818–19).         Therefore, the question here is whether

“exceptional” circumstances exist so as to warrant abstention. See Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 13, 15–16; Holder v. Holder,

305 F.3d 854, 863, 867 (9th Cir. 2002).

                                          -5-
      “To decide whether a particular case presents the exceptional circumstances

that warrant a Colorado River stay or dismissal,” the Ninth Circuit considers the

following eight factors:

      (1) which court first assumed jurisdiction over any property at stake;
      (2) the inconvenience of the federal forum; (3) the desire to avoid
      piecemeal litigation; (4) the order in which the forums obtained
      jurisdiction; (5) whether federal law or state law provides the rule of
      decision on the merits; (6) whether the state court proceedings can
      adequately protect the rights of the federal litigants; (7) the desire to
      avoid forum shopping; and (8) whether the state court proceedings will
      resolve all issues before the federal court.

R.R. St. & Co., 656 F.3d at 978–79. This is not a “mechanical checklist.” Seneca

Ins. Co. v. Strange Land, Inc., 862 F.3d 835, 842 (9th Cir. 2017) (quoting Cone

Mem’l Hosp., 460 U.S. at 16). The balance, however, is “heavily weighted in favor

of the exercise of jurisdiction,” Cone Mem’l Hosp., 460 U.S. at 16, and there is “a

strong presumption against federal abstention.” Seneca, 862 F.3d at 842. “Any

doubt as to whether a factor exists should be resolved against a stay, not in favor of

one.” Id. (citation omitted). In the end, the task in this case “is not to find some

substantial reason for the exercise of federal jurisdiction . . . ; rather, the task is to

ascertain whether there exist ‘exceptional’ circumstances, the ‘clearest of

justifications,’ that can suffice under Colorado River to justify the surrender of that

jurisdiction.” Cone Mem’l Hosp., 460 U.S. at 25–26 (emphasis added).

      Applying the above factors to this case, exceptional circumstances are clearly

absent.   The Yates concede, for instance, that the first and sixth factors are
                                           -6-
inapplicable (Dkt. No. 17 at 11, 17) and that the fifth factor weighs against

abstention. Id. at 17, 20. Because the Frankes agree (Dkt. No. 30 at 9, 14), the Court

will only address the remaining factors.

      The second factor does not weigh in favor of abstention. It is not enough that

one forum is simply “better” or “more convenient” than the other. See Travelers

Indem. Co. v. Madonna, 914 F.2d 1364, 1368 (9th Cir. 1990) (citation omitted). But

the Yates’ argument boils down to precisely just that. Dkt. No. 17 at 11–12. As

such, “the inconvenience of the federal forum” (if any in this case) is not “so great

that this factor points toward abstention.” See Madonna, 914 F.2d at 1368 (quoting

Evanston Ins. Co. v. Jimco, Inc., 844 F.2d 1185, 1192 (5th Cir. 1988)).

      The third factor does not militate in favor of abstention because this case does

not “raise a special concern about piecemeal litigation,” which can only be avoided

by staying or dismissing this action. Bakie, 867 F.3d at 1167 (citation omitted);

Colo. River, 424 U.S. 819–20 (“The clear federal policy evinced by [the McCarran

Amendment] is the avoidance of piecemeal adjudication of water rights in a river

system.”); see also R.R. St. & Co., 656 F.3d at 979 (“The mere possibility of

piecemeal litigation does not constitute an exceptional circumstance.”); United

States v. Moros, 268 F.3d 695, 706–707 (9th Cir. 2001).

      As to the fourth factor—the order in which jurisdiction was obtained—the

rule is not “first-to-file.” The pertinent inquiry is the relative progress made in the

                                           -7-
competing cases. R.R. St. & Co., 656 F.3d at 980. In the state court action, the

parties are in the early stages of discovery, see Dkt. No. 47, because proceedings

have only recently resumed as a result of the case having been removed to federal

court and then remanded. Yates, 2019 WL 4015887, at *4. The difference in this

case, in terms of the progress made, is negligible. Therefore, the fourth factor does

not point toward abstention.

      The seventh factor also does not weigh against jurisdiction because it “does

not constitute forum shopping where a party acted within his rights in filing a suit in

the forum of his choice, even where the chronology of events suggests that both

parties took a somewhat opportunistic approach to the litigation.” Seneca, 862 F.3d

at 846 (internal citations and quotation marks omitted); R.R. St. & Co., 656 F.3d at

982 (observing that a court should be “cautious about labeling as ‘forum shopping’

a plaintiff’s desire to bring previously unasserted claims in federal court”).

      The lynchpin in this case is the eighth factor. “[T]he existence of a substantial

doubt as to whether the state proceedings will resolve the federal action precludes

the granting of a stay.” Bakie, 867 F.3d at 1170 (quoting Intel Corp. v. Advanced

Micro Devices, Inc., 12 F.3d 908, 913 (9th Cir. 1993)). As the Supreme Court has

explained:

      When a district court decides to dismiss or stay under Colorado River,
      it presumably concludes that the parallel state-court litigation will be
      an adequate vehicle for the complete and prompt resolution of the issues
      between the parties. If there is any substantial doubt as to this, it would
                                         -8-
      be a serious abuse of discretion to grant the stay or dismissal at all.
      Thus, the decision to invoke Colorado River necessarily contemplates
      that the federal court will have nothing further to do in resolving any
      substantive part of the case, whether it stays or dismisses.

Cone Mem’l Hosp., 460 U.S. at 28 (internal citation omitted; emphasis added);

Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 277 (1988) (“[A]

district court may enter [a Colorado River] order only if it has full confidence” that

the parallel state proceeding will completely and promptly resolve the parties’

dispute). “Though ‘exact parallelism . . . is not required,’ substantial similarity of

claims is necessary before abstention is available.” Seneca, 862 F.3d at 845 (quoting

Nakash v. Marciano, 882 F.2d 1411, 1416 (9th Cir. 1989)); see also Bakie, 867 F.3d

at 1170 (discussing Nakash and noting that the parallelism was met “even though

additional parties [are] named in the state suit, the federal suit include[s] additional

claims, and the suits arguably focused on different aspects of the dispute.”). As a

result, the absence of parallelism has often been “dispositive” of the question

whether to grant a Colorado River stay or dismissal. See, e.g., Smith v. Cent. Ariz.

Water Conservation Dist., 418 F.3d 1028, 1033–34 (9th Cir. 2005); Holder, 305

F.3d at 868, 870; Intel Corp, 12 F.3d at 913.

      Here, even a stay is unwarranted because the state court action will not

necessarily resolve all of the issues or claims in this case. When compared to the

state court action, this controversy is far more robust and concerns not only alleged

misconduct during the sale of the Property but also alleged misrepresentations by
                                          -9-
the Yates several years prior when the rental agreement was executed. Dkt. No. 1,

¶¶ 13–28. Moreover, the Frankes have sought to impute the actions of the Yates

onto CRC. Id. at ¶¶ 33–36. By contrast, the state court action concerns primarily

the Frankes’ breach of the listing agreement for the Property when they allegedly

“caused the escrow to not pay” the Yates the agreed-upon amount at closing. Dkt.

No. 17-2, ¶¶ 9–13. CRC is not a party to the state court action. Thus, the state court

in Nevada will not be adjudicating the rights of CRC, and therefore the “same

pertinent parties” are not present in the state and federal proceedings. Bakie, 867

F.3d at 1170. Although there is the possibility the state court will reach many of the

issues in this case in deciding the Yates’ breach of contract claim in connection with

the Frankes’ affirmative defenses of, inter alia, offset, fraud, and unclean hands, the

state court may very well confine its analysis to the four corners of the listing

agreement because the Frankes have not asserted a counterclaim. Given these

differences between the state and federal proceedings and the inherent contingencies

involved, the Court is left with “substantial doubt” that the state court action will

result in the “complete and prompt resolution of the issues between the parties.”

Cone Mem’l Hosp., 460 U.S. at 28. Thus, this Court cannot grant a stay, much less

dismissal. See, e.g., Smith, 418 F.3d at 1033–34. Notwithstanding, at a minimum,

the eighth factor certainly does not counsel against jurisdiction.




                                         - 10 -
      On balance, the Colorado River factors counsel in favor of continuing these

proceedings because there is nothing “exceptional” here to outweigh the “strong

presumption against federal abstention.” Seneca, 862 F.3d at 842, 847. This case

stands in polar contrast to Colorado River where more than a thousand defendants

were named in the parallel state court action involving the State’s comprehensive

system for regulating scarce water resources in the Southwest. Colo. River, 424 U.S.

at 804–05, 819–20. In short, this state law case for fraud and breach of contract is

not so “exceptional” so as to justify abdicating the “virtually unflagging obligation”

of a federal court to exercise its jurisdiction.      Colo. River, 424 U.S. at 817.

Accordingly, the Yates’ motion is DENIED.

II.   CRC’s Motion to Dismiss

      CRC moves to dismiss under Rule 12(b)(6), arguing that the Frankes failed to

mediate the dispute prior to filing this lawsuit, as required by the terms of the parties’

listing agreement (Dkt. No. 15-5) (the “Agreement”). Dkt. No. 15 at 2; Dkt. No. 15-

1 at 5. The Court concludes otherwise.

      The consensus among district courts is that “[f]ailure to mediate a dispute

pursuant to a contract that makes mediation a condition precedent to filing a lawsuit

warrants dismissal” under Rule 12(b)(6). See, e.g., Brosnan v. Dry Cleaning Station,

Inc., No. C-08-02028, 2008 WL 2388392, at *1–2 (N.D. Cal. June 6, 2008)

(dismissing    the   complaint    without    prejudice    where    plaintiff   failed   to

                                          - 11 -
fulfill mediation condition precedent); Delamater v. Anytime Fitness, Inc., 722 F.

Supp. 2d 1168, 1180–81 (E.D. Cal. 2010); Brooks v. Caswell, No. 3:14-cv-01232,

2015 WL 5178080, at *4 (D. Or. Sept. 3, 2015); Del Rey Fuel, LLC v. Bellingham

Marine Indus., No. CV 12-01008, 2012 WL 12941956, at *3 (C.D. Cal. Apr. 10,

2012); Centaur Corp. v. On Semiconductor Components Indus., LLC, No. 09-cv-

2041, 2010 WL 444715, at *3 (S.D. Cal. Feb. 2, 2010). The Frankes do not dispute

this principle. Instead, they contend that mediation is not a condition precedent

under the terms of the Agreement. Dkt. No. 29 at 4. Thus, the question is purely a

matter of contract interpretation.

          Under Hawaii law,5 “the construction and legal effect to be given a contract

is a question of law” and “whether a contract is ambiguous is likewise a question of

law.” Brown v. KFC National Mgmt. Co., 921 P.2d 146, 159 (Haw. 1996). In the

absence of ambiguity, “[c]ontract terms are interpreted according to their plain,

ordinary, and accepted sense in common speech.” Hawaiian Ass’n of Seventh-Day

Adventists v. Wong, 305 P.3d 452, 461 (Haw. 2013). The “objective is to ascertain



5
    A federal court sitting in diversity must apply the choice-of-law rules of the forum state, in this
    case, Hawaii. Klaxon Co. v. Stentor Elect. Mfg. Co., 313 U.S. 487, 496–97 (1941). In
    determining which State’s contract law will govern, Hawaii’s choice-of-law rules look to “the
    state with the most significant relationship to the parties and subject matter.” Lewis v. Lewis,
    748 P.2d 1362, 1365 (Haw. 1988). Here, the Frankes reside in Nevada, (Dkt. No. 1, ¶ 4), but
    otherwise the real property at the center of this dispute is located in Hawaii, the conduct alleged
    occurred in Hawaii, and it appears the Agreement was drafted and executed in Kailua-Kona,
    Hawaii (the place of CRC’s place of business). See (Dkt. No. 15-5). Hawaii contract law
    therefore governs.
                                                  - 12 -
and effectuate the intention of the parties as manifested by the contract in its

entirety.” Brown, 921 P.2d at 160 (citation and internal quotation marks omitted).

“Where it is doubtful whether words [in a contract] create a promise or an express

condition, they are interpreted as creating a promise.” Caldeira v. Sokei, 417 P.2d

823, 828 (Haw. 1966).

          In contending that dismissal is warranted because mediation is a condition

precedent to filing a lawsuit, CRC points to Section 14(c) of the parties’ Agreement.6

In pertinent part, that section states:

          If any dispute or claim in law or equity arises out of this Contract, and
          the parties are unable to resolve the dispute, Seller agrees to attempt in
          good faith to settle such dispute or claim by non-binding mediation . . .
          If the mediation is not successful, then Seller will consider arbitration
          and may seek legal counsel to make this determination.

Dkt. No. 15-5 at 3. It is clear from the plain, unambiguous language of Section

14(c), that the parties did not intend to impose mediation as a condition precedent to

filing a lawsuit.




6
    Although materials outside the pleadings are generally not considered in ruling on a Rule
    12(b)(6) motion, a court “may consider extrinsic evidence not attached to the complaint if the
    document’s authenticity is not contested and the plaintiff’s complaint necessarily relies on it.”
    Johnson v. Fed. Home Loan Mortg. Corp., 793 F.3d 1005, 1007 (9th Cir. 2015); Knievel v.
    ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (noting that such documents attached to a
    defendant’s motion to dismiss may be considered, “even though the plaintiff does not explicitly
    allege the contents of that document in the complaint.”). Here, the Frankes reference the
    Agreement in the complaint, alleging that on “January 2, 2016, [the Frankes] entered into a
    written contract to sell the Property with Yates and [CRC] acting as the broker.” Dkt. No. 1, ¶
    61. Accordingly, the Court will consider the Agreement attached as an exhibit to CRC’s motion
    to dismiss.
                                                 - 13 -
      When courts have found that mediation is a condition precedent to initiating

litigation, the parties’ agreement has both (i) addressed the issue of filing a lawsuit,

and (ii) specified that mediation must first take place, neither of which are present

in Section 14(c). The host of cases cited by CRC make this clear.

      In Brosnan, the mediation clause stated, in relevant part: “the Company and

the Franchisee each agree to enter into mediation of all disputes involving this

Agreement . . . prior to initiating any legal action against the other.” 2008 WL

2388392, at *1 (emphasis added). In Brooks, the agreement likewise provided: “If

any . . . claim arises out of or relat[es] to this Agreement, the Parties agree first to

try in good faith to settle the dispute by non-binding mediation before resorting to .

. . litigation.” Brooks, 2015 WL 5178080, at *5 (alterations in original; emphasis

added). Similarly, in Delamater, the language at issue was explicit: “We each agree

to enter into mediation of all disputes involving this Agreement . . . prior to initiating

any legal action or arbitration against the other.” 722 F.Supp.2d at 1177. Finally,

in Centaur the cascading mediation provision established that the parties “will

attempt to settle any claim or controversy arising out of the Agreement . . . . then the

dispute will be mediated by a mutually acceptable mediator . . . .” and the dispute

“may then be submitted to the courts within Arizona for resolution.” Centaur,

2010 WL 444715, at *1–2 (S.D. Cal. Feb. 2, 2010); see also Del Rey Fuel, LLC v.

Bellingham Marine Indus., No. CV 12–01008, 2012 WL 12941956, at *4 (C.D. Cal.

                                          - 14 -
Apr. 10, 2012) (mediation clause stated: “Any Claims arising out of or related to the

Contract, . . . shall . . . be subject to mediation as a condition precedent to arbitration

or the institution of legal or equitable proceedings by either party.” (emphasis

added)).

      The text of Section 14(c) is patently different from the language in the cases

above. Section 14(c) does not even mention the concept of litigation, much less

unambiguously provide that mediation is a condition that a party must satisfy before

filing a lawsuit. See Gregg Kendall & Assocs. v. Kauhi, 488 P.2d 136, 140 (Haw.

1971). At best, the provision creates a “promise” to mediate, Caldeira, 417 P.2d at

828, and perhaps “consider arbitration.” Dkt. No. 15-5 at 3. But there is nothing in

the Agreement that requires a party to do so before exercising their right to file suit

in federal court. This is significant because timing is everything when it comes to

conditions precedent and, as is often the case, parties engage in mediation during

litigation. See Dkt. No. 44. Therefore, it cannot be said that the parties here agreed

to restrict their right to file a lawsuit before engaging in mediation. Dreamston

Entm’t, Ltd. v. Maysalward, Inc., No. 2:14–cv–02063, 2014 WL 4181026, at *8–9

(C.D. Cal. Aug. 18, 2014) (holding that in light of the contract, “mediation was not

a condition precedent for filing suit”).

      Accordingly, CRC’s motion to dismiss is DENIED.




                                           - 15 -
                                CONCLUSION

      For the reasons set forth herein, Defendants Julia and Dennis Yates’ Motion

to Dismiss or Stay the Proceedings Based on the Colorado River Doctrine, Dkt. No.

17, is DENIED, and Defendant CRC’s Motion to Dismiss the Complaint, Dkt. No.

15, is DENIED.

      IT IS SO ORDERED.

      DATED: October 1, 2019 at Honolulu, Hawai‘i.




Hans Franke et al v. Julia A Yates et al; Civil No. 19-00007 DKW-RT; ORDER
DENYING DEFENDANTS' MOTIONS TO DISMISS




                                      - 16 -
